



Sixth Amendment to the Co-Executive Chairman Compensation Plan
 
This Sixth Amendment (this “Amendment”) to the Co-Executive Chairman
Compensation Plan between National Holdings Corporation, a Delaware corporation
(the “Company”), and Robert B. Fagenson (the “Executive”), dated June 20, 2013,
including the Annexes thereto, and as amended on June 6, 2014, October 31, 2014,
October 1, 2015, December 29, 2015, and on March 21, 2016 (the “Agreement”), is
entered into and effective on the 29th day of June, 2016.
 
WHEREAS, the parties desire to amend the Agreement to extend the Term of the
Agreement. Terms not otherwise defined herein shall have the meaning set forth
in the Agreement.
 
NOW, THEREFORE, for and in consideration of the mutual promises set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
 
1.     The Term of the Agreement shall end on September 30, 2016.
 
2.     The Term of the Agreement shall be extended for successive 30 day periods
(“Additional Period”) after September 30, 2016, unless one of the parties to the
Agreement, at least five days prior to the end of the then current Additional
Period, advises the other party that he or it, as the case may be, no longer
wishes to extend the Term of the Agreement.
 
3.     Except as specifically amended hereby, the Agreement shall remain in full
force and effect.
 
This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth below.


 
 
NATIONAL HOLDINGS CORPORATION


/s/ Glenn C. Worman 
By: Glenn C. Worman
Its: Chief Operating Officer
Date: June 29, 2016
 


EXECUTIVE


/s/ Robert Fagenson  
By: Robert B. Fagenson
Date: June 29, 2016




